United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                   July 16, 2007

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 06-30334
                           Summary Calendar



LEVY DICKERSON

                       Plaintiff - Appellant

     v.

BURL CAIN; ROBERT MURRAY; D. JONES; LINDA RAMSEY

                       Defendants - Appellees

                       --------------------
          Appeal from the United States District Court
              for the Middle District of Louisiana
                      USDC No. 3:05-CV-1398
                       --------------------

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

     Levy Dickerson, Louisiana prisoner # 356193, moves this

court for leave to proceed in forma pauperis (IFP) on appeal

following the district court’s dismissal of his pro se and IFP

civil rights complaint for failure to state a claim under 28

U.S.C. § 1915(e)(2)(B)(ii).     We construe Dickerson’s motion as a

challenge to the district court’s determination that the appeal

is not taken in good faith.     See Baugh v. Taylor, 117 F.3d 197,

202 (5th Cir. 1997).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 06-30334
                                 -2-

     Dickerson challenges the district court’s dismissal for

failure to state a claim, arguing that he was entitled to due

process before being placed in Camp J extended lockdown for seven

months after being found guilty of the disciplinary infraction of

possession of contraband.   We review a dismissal for failure to

state a claim de novo.   Hart v. Hairston, 343 F.3d 762, 763-64

(5th Cir. 2003).

     Dickerson has not shown that his placement in Camp J

extended lockdown presented an atypical or significant hardship

beyond the ordinary incidents of prison life.     See Sandin v.

Conner, 515 U.S. 472, 484 (1995); Wilkerson v. Stalder, 329 F.3d

431, 436 (5th Cir. 2003).   To the extent that the district court

construed Dickerson’s complaint as alleging a claim of the

issuance of “a false disciplinary report” Dickerson has abandoned

such claim by failing to argue it on appeal.     See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann v.

Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.

1987).

     Dickerson has failed to establish that he seeks to present a

nonfrivolous issue for appeal.   Accordingly, his motion for IFP

is denied, and the appeal dismissed as frivolous.     See Baugh,

117 F.3d at 202 n.24; 5TH CIR. R. 42.2.    We caution Dickerson that

he has accumulated two strikes under 28 U.S.C. § 1915(g).       See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).     If he

accumulates three strikes, he may no longer proceed IFP in any
                           No. 06-30334
                                -3-

civil action or appeal filed while he is incarcerated or detained

in any facility unless he is under imminent danger of serious

physical injury.   See § 1915(g); Carson v. Johnson, 112 F.3d 818,

819-20 (5th Cir. 1997).

    MOTION FOR IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS;

SANCTION WARNING ISSUED.